DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  These claims are broader than the parent - the examiner invites the applicant to amend the claims in a similar fashion as to the claims that were allowed in the parent.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,944,598. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite an SRS and downlink reference signal with a state identifier that maps their relationship, transmitting/receiving the state identifier which 10triggers the terminal device to transmit an SRS with the mapping relationship identified by the state identifier to the network device.
              Patent					Current Claims
1. A method for signal transmission, comprising: transmitting to a terminal device, by a network device, a mapping relationship between a Sounding Reference Signal (SRS) resource group and a downlink reference signal through Radio Resource Control (RRC) signaling, wherein the mapping relationship comprises a state identifier, the state identifier identifying the mapping relationship between the SRS resource group and the downlink reference signal; and transmitting, by the network device, indication information to the terminal device, the indication information indicating the state identifier, the state identifier being configured to trigger the terminal device to transmit an SRS with the mapping relationship identified by the state identifier to the network device, wherein transmitting, by the network device, the mapping relationship between the SRS resource group and the downlink reference signal to the terminal device further comprises: transmitting, by the network device, configuration information of the SRS resource group to the terminal device, the configuration information of the SRS resource group comprising at least one indication field indicating the downlink reference signal corresponding to SRS resources in the SRS resource group, the at least one indication field indicating an identifier of the downlink reference signal or indicating configuration information of the downlink reference signal, wherein the downlink reference signal comprises at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (SSB), and wherein the SRS comprises at least one of an aperiodic SRS, a periodic SRS, or a semi-pe
rsistent SRS.
2. A network device, comprising: an output interface configured to transmit, to a terminal device, a mapping relationship between a Sounding Reference Signal (SRS) resource group and a downlink reference signal through Radio Resource Control (RRC) signaling, wherein the mapping relationship comprises a state identifier, the state identifier identifying the mapping relationship between the SRS resource group and the downlink reference signal; and the output interface further configured to transmit indication information to the terminal device, the indication information indicating the state identifier, the state identifier being configured to trigger the terminal device to transmit an SRS with the mapping relationship identified by the state identifier to the network device, wherein the output interface is configured to transmit configuration information of the SRS resource group to the terminal device, the configuration information of the SRS resource group comprising at least one indication field indicating the downlink reference signal corresponding to SRS resources in the SRS resource group, the at least one indication field indicating an identifier of the downlink reference signal or indicating configuration information of the downlink reference signal, wherein the downlink reference signal comprises at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (SSB), and wherein the SRS comprises at least one of an aperiodic SRS, a periodic SRS, or a semi-persistent SRS.

1. A method, comprising: receiving from a network device, by a terminal device, a mapping relationship between a Sounding Reference Signal (SRS) resource group and a downlink reference signal, wherein the mapping relationship comprises a state identifier, the state identifier identifying the mapping relationship between the SRS resource group and the downlink reference signal; and receiving from the network device, by the terminal device, indication information, the indication information indicating the state identifier, the state identifier being configured to trigger the terminal device to transmit an SRS with the mapping relationship identified by the state identifier to the network device.  

2. The method of claim 1, further comprising: determining, by the terminal device, the SRS corresponding to the state identifier, and the downlink reference signal corresponding to the SRS, according to the state identifier and a mapping table; calculating, by the terminal device, precoding information of the SRS according to the downlink reference signal corresponding to the SRS; and transmitting, by the terminal device, the SRS to the network device according to the precoding information.  

3. The method of claim 1, wherein receiving from the network device, by the terminal device, the mapping relationship between the SRS resource group and the downlink reference signal further comprises: receiving from the network device, by the terminal device, configuration information of the SRS resource group, the configuration information of the SRS resource group comprising at least one indication field indicating the downlink reference signal corresponding to SRS resources in the SRS resource group.  

4. The method of claim 3, wherein the at least one indication field indicating an identifier of the downlink reference signal or indicating configuration information of the downlink reference signal.  

5. The method of claim 1, wherein the mapping relationship is received through Radio Resource Control (RRC) signaling.  

6. The method of claim 1, wherein the downlink reference signal comprises at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (SSB).  

7. The method of claim 1, wherein the SRS comprises at least one of an aperiodic SRS, a periodic SRS, or a semi-persistent SRS.



	As seen above, the patented claims are a combination of the current claims, hence the double patent is warranted.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2015/0071195.
As per claim 1, Park et al. US 2015/0071195 teaches a method (Figure 13, Para’s 360-370 teach generic method), comprising: 
   	5receiving from a network device/BTS, by a terminal device (ie. BTS is sending data to UE), a mapping relationship between a Sounding Reference Signal (SRS) resource group and a downlink reference signal (eg. CSI-RS, Para #55) (Para #279 teaches an RS parameter that can be independently configured for SRS and CSI-RS and/or a dependent relationship (mapping) among the SRS, CSI-RS parameters, which reads on a mapping function.   Para #280 further teaches the mapping which is again between the SRS and downlin reference signal/CSI-RS), 
[0279] Although an RS parameter set including a VCI (virtual cell identifier)and the like for a DL RS can be explicitly signaled to a UE as described above, the RS parameter set applied to the DL RS may be indirectly determined based on an RS parameter set for a UL RS (e.g., PUSCH/PUCCH/SRS). That is, an RS parameter set may be configured independently for each of a PUSCH DMRS, a PUCCH DMRS, an SRS, a CSI-RS and a UE-specific RS. Alternatively, by configuring a dependent relationship (or mapping relationship) among the PUSCH DMRS, the PUCCH DMRS, the SRS, the CSI-RS and the UE-specific RS, a parameter for one type RS may be applied as a parameter for one or more other type RSs (i.e., common RS parameter). As such, a RS parameter set per an RS type or per an RS type group may be configured through, for example, UE-specific RRC signaling, and a mapping relationship among RS parameter sets for different type RSs (or RS groups) may be configured.
[0280] Alternatively, by configuring a dependent relationship (or mapping relationship) among the PUSCH DMRS, the PUCCH DMRS, the SRS, the CSI-RS and the UE-specific RS, a parameter for one type RS may be applied as a parameter for one or more other type RSs (i.e., common RS parameter). As such, a RS parameter set per an RS type or per an RS type group may be configured through, for example, UE-specific RRC signaling, and a mapping relationship among RS parameter sets for different type RSs (or RS groups) may be configured.
   	wherein the mapping relationship comprises a state identifier, the state identifier identifying the mapping relationship between the SRS resource group and the downlink reference signal (Para #280 above teaches various “parameters” that can be interpreted as “state identifier(s)” that provide the mapping relationship between the SRS resource group and downlink reference signal/CSI-RS); and
[0368] Although not described above in relation to FIG 13., the UE may perform an operation for detecting and receiving a DL RS* (e.g., CSI-RS or UE-specific RS) using the RS parameter received in step S1310. For example, the UE may explicitly receive an RS parameter set for a DL RS from the network or implicitly determine the RS parameter set based on an RS parameter for another type RS, assume that the network (e.g., one or more TPs) has generated and transmitted the DL RS based on the determined RS parameter, and correctly detect and receive the DL RS based on the assumption.            *Downlink Reference Signal

   	10Further note that Para’s #279-280 above taught the mapping function.
receiving from the network device, by the terminal device, indication information, the indication information indicating the state identifier, the state identifier being configured to trigger the terminal device to transmit an SRS with the mapping relationship identified by the state identifier to the network device (Para’s #279-280 above teaches the mapping relationship while Para #197 below teaches triggering of an SRS signal);  
[0197] In the case of SRS, a specific bit(s) in a DCI format (e.g., DCI format 0/1A/4 for FDD, DCI format 0/1A/2B/2C/4 for TDD) for triggering an aperiodic SRS (A-SRS) may be used to indicate one of the N RS parameter sets for the SRS.
As per claims 3 and 10, Park teaches 3 and 10. The method of claim 1, wherein receiving from the network device, by 25the terminal device, the mapping relationship between the SRS resource group and the downlink reference signal further comprises: 
receiving from the network device, by the terminal device, configuration information of the SRS resource group, the configuration information of the SRS resource group comprising at least one indication field indicating the downlink 30reference signal corresponding to SRS resources in the SRS resource group (Para #197 teaches the SRS and an N RS Parameter sets for the SRS while Para’s #279-280 teach RS type groups, which all refer to SRS resource groups and reads on the claim).  

 [0197] In the case of SRS, a specific bit(s) in a DCI format (e.g., DCI format 0/1A/4 for FDD, DCI format 0/1A/2B/2C/4 for TDD) for triggering an aperiodic SRS (A-SRS) may be used to indicate one of the N RS parameter sets for the SRS.

[0279] Although an RS parameter set including a VCI (virtual cell identifier)and the like for a DL RS can be explicitly signaled to a UE as described above, the RS parameter set applied to the DL RS may be indirectly determined based on an RS parameter set for a UL RS (e.g., PUSCH/PUCCH/SRS). That is, an RS parameter set may be configured independently for each of a PUSCH DMRS, a PUCCH DMRS, an SRS, a CSI-RS and a UE-specific RS. Alternatively, by configuring a dependent relationship (or mapping relationship) among the PUSCH DMRS, the PUCCH DMRS, the SRS, the CSI-RS and the UE-specific RS, a parameter for one type RS may be applied as a parameter for one or more other type RSs (i.e., common RS parameter). As such, a RS parameter set per an RS type or per an RS type group may be configured through, for example, UE-specific RRC signaling, and a mapping relationship among RS parameter sets for different type RSs (or RS groups) may be configured.
[0280] Alternatively, by configuring a dependent relationship (or mapping relationship) among the PUSCH DMRS, the PUCCH DMRS, the SRS, the CSI-RS and the UE-specific RS, a parameter for one type RS may be applied as a parameter for one or more other type RSs (i.e., common RS parameter). As such, a RS parameter set per an RS type or per an RS type group may be configured through, for example, UE-specific RRC signaling, and a mapping relationship among RS parameter sets for different type RSs (or RS groups) may be configured.





As per claims 4 and 11, Park teaches claim 3/10, wherein the at least one indication field indicating an identifier of the downlink reference signal OR indicating configuration information of the downlink reference signal (Park teaches downlink reference signals in Para #55 and that they can be indicated/identified while Para’s #57 to 59 teache that the downlink reference signals can be identified, ie. Presence or absense of the indicator, transmission through multiple antennas, D/L RB Pair is a reference signal mapping and Fig. 4 shows indicators for 4 Tx antennas that will be used for D/L data):
	[0055] There are two types of downlink reference signals: a Common Reference Signal (CRS) shared by all UEs in a cell and a Dedicated Reference Signal (DRS) dedicated to a specific UE.  Information for channel estimation and demodulation can be provided by these RSs. The CRS is used to estimate a channel of a physical antenna and can be commonly received by all UEs in a cell. The CRS is distributed over the entire band. The CRS can be used for Channel State Information (CSI) acquisition and data demodulation.

 [0057] The DRS can be transmitted through a corresponding RE when data on a PDSCH needs to be demodulated. Presence or absence of the DRS may be signaled to the UE from a higher layer, or a fact that the DRS is valid only when a corresponding PDSCH is mapped may be signaled to the UE. The DRS may also be referred to as a UE-specific RS or a Demodulation Reference Signal (DMRS). The DRS (or a UE-specific RS) is used for data demodulation. For transmission through multiple antennas, a precoding weight used for a specific UE is equally applied to RSs such that, when the UE receives the RSs, it may estimate equivalent channels in which the precoding weight applied to the respective Tx antennas are combined with transmission channels.
[0058] FIG. 4 is a view illustrating a pattern of mapping a CRS and a DRS defined in 3GPP LTE (e.g., Release-8) to a downlink RB pair. A downlink RB pair is a reference signal mapping unit and may be represented as 1 subframe in the time domain.times.12 subcarriers in the frequency domain. That is, an RB pair has a length of 14 OFDM symbols in the case of a normal CP and has a length of 12 OFDM symbols in the case of an extended CP in the time domain. FIG. 4 illustrates the RB pair in the case of the normal CP.
[0059] FIG. 4 illustrates RS positions in RB pairs in a system in which an eNB supports 4 Tx antennas. In FIG. 4, REs marked `R0`, `R2` and `R3` respectively represent CRS positions with respect to antenna port indices 0, 1, 2 and 3. An RE marked `D` represents a DRS position.


As per claims 5 and 12, Park teaches claim 1/8, wherein the mapping relationship is received through Radio Resource Control (RRC) signaling (See Para’s #152 and 280 below from Park).  
[0152] The RS parameter set for a certain RS type or RS type group may be explicitly signaled, or implicitly signaled based on configuration of an RS parameter set for another RS type or RS type group. To signal the RS parameter set, UE-specific higher layer signaling (e.g., RRC signaling) and/or dynamic signaling using DCI may be used.
[0280] Alternatively, by configuring a dependent relationship (or mapping relationship) among the PUSCH DMRS, the PUCCH DMRS, the SRS, the CSI-RS and the UE-specific RS, a parameter for one type RS may be applied as a parameter for one or more other type RSs (i.e., common RS parameter). As such, a RS parameter set per an RS type or per an RS type group may be configured through, for example, UE-specific RRC signaling, and a mapping relationship among RS parameter sets for different type RSs (or RS groups) may be configured.



As per claims 6 and 13, Park teaches claim 1/8, wherein the downlink reference signal 5comprises at least one of a channel state information-reference signal (CSI-RS) or a synchronization signal block (SSB) (Park teaches CSI-RS, see above, at least Para’s #280 and #368).




As per claims 7 and 14, Park teaches claim 1/8, wherein the SRS comprises at least one of an aperiodic SRS, a periodic SRS, or a semi-persistent SRS (See Park, Para# 197 below).  
[0197] In the case of SRS, a specific bit(s) in a DCI format (e.g., DCI format 0/1A/4 for FDD, DCI format 0/1A/2B/2C/4 for TDD) for triggering an aperiodic SRS (A-SRS) may be used to indicate one of the N RS parameter sets for the SRS.

	As per claim 8, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Park teaches a 10terminal device, comprising: an input interface configured to receive, from a network device (Figures 12 and 14 show mobile/UE and BTS/network device)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and further in view of {Wang et al.  US 8,891,598 OR Na et al.  2015/0295671}
15As per claims 2 and 9, Park teaches claim 1, further comprising: 
determining, by the terminal device, the SRS corresponding to the state identifier, and the downlink reference signal corresponding to the SRS, according to the state identifier and a mapping table (Para’s #279-280 and #197 above teach the mapping, “state identifier”, SRS and downlink reference signal/CSI-RS); 
calculating, by the terminal device, precoding information of the SRS 20according to the downlink reference signal corresponding to the SRS AND transmitting, by the terminal device, the SRS to the network device (Para #56 teaches UE receiving information and then feeding back an indicator of channel quality that includes at least precoding Matrix Index information).  
[0056] A receiver (UE) can estimate a channel state based on the CRS and feed back an indicator associated with channel quality, e.g., Channel Quality Indicator (COI), Precoding Matrix Index (PMI) and/or Rank Indicator (RI), to a transmitter (eNB). The CRS may also be referred to as a cell-specific RS.
[0057] The DRS can be transmitted through a corresponding RE when data on a PDSCH needs to be demodulated. Presence or absence of the DRS may be signaled to the UE from a higher layer, or a fact that the DRS is valid only when a corresponding PDSCH is mapped may be signaled to the UE. The DRS may also be referred to as a UE-specific RS or a Demodulation Reference Signal (DMRS). The DRS (or a UE-specific RS) is used for data demodulation. For transmission through multiple antennas, a precoding weight used for a specific UE is equally applied to RSs such that, when the UE receives the RSs, it may estimate equivalent channels in which the precoding weight applied to the respective Tx antennas are combined with transmission channels.
[0048] “When a UE 202 transmits an SRS to an eNB 200 in operation 210…The precoding matrix may be UE-specific, and accordingly, may be used to transmit a UE-specific BF-CSI-RS. Also, the precoding matrix may be a vector, which belongs to a codebook predefined by quantizing a channel, or channel information”.

But is silent on 
According to the precoding information (ie. transmitting, by the terminal device, the SRS to the network device according to the precoding information)
	Both Wang or Na teaches a UE calculating precoding information and then sending data according to that precoding information:
	i.  Wang et al.  US 8,891,598 teaches that specific information can be used to calculate pre-coding weights for the UE’s transmission of data:
(26) In the exemplary TDD MIMO system shown in FIG. 2, the UE may perform a self-calibration, according to the embodiments of the present invention, to obtain the correction factor for obtaining the valid uplink channel information ({tilde over (h)}.sub.A1, {tilde over (h)}.sub.A2, {tilde over (h)}.sub.B1, and {tilde over (h)}.sub.B2) from its estimated downlink receiving channels ({tilde over (h)}.sub.1A, {tilde over (h)}.sub.2A, {tilde over (h)}.sub.1B, and {tilde over (h)}.sub.2B), those may be used to calculate the pre-coding weights for the UE's MIMO transmission.     (C6, L17-23)
	ii.  Na et al.  2015/0295671 teaches the UE using various information to calculate a precoding matrix that will be used for transmitting data:
[0009] In some embodiments, the method further includes: notifying, by each base station, the UE which the base station serves of the calculated interference alignment-based reception pre-decoding matrix, so as to enable the UE to calculate its transmission precoding matrix using the interference alignment-based reception pre-decoding matrix.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Park, such that the UE transmits according to the precoding information (ie. transmitting, by the terminal device, the SRS to the network device according to the precoding information), to provide the ability for the UE to calculate its own precoding inforamtion and transmit information according to that calculated precoding (instead of requiring the BTS to calculate the precoding and send it to the UE)








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is also found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414